PER CURIAM.
We have considered the briefs and arguments of counsel and have examined the record on this appeal. We find no error in the denial by the trial judge of appellant’s motion to suppress his statement and find sufficient evidence in the record to support its voluntariness. In addition, we find no merit to appellant’s additional contentions that the trial court committed error in relation to appellant’s attempted impeachment of witness Robert Baker.
Affirmed.
BOYER, Acting C. J., and McCORD and MILLS, JJ., concur.